       Case 1:19-cv-00271 Document 10 Filed 07/02/19 Page 1 of 2 PageID #: 42

                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                       BLUEFIELD DIVISION

    KELLY WAYNE CHRISTIAN,

                  Plaintiff,                                                    1:19-CV-00271

          vs.

    J.A. TUPPER,

                  Defendant.

                                                   ORDER

          Pending before the Court is Defendant’s Motion for Leave to Permit Late Filing of

Responsive Pleading, filed on July 1, 2019. (ECF No. 9) On June 20, 2019, the undersigned issued

a Notice of Failure to Answer within Appropriate Time Frame. (ECF No. 8) 1 It is noted that

Plaintiff has not sought default and no default judgment has been entered since entry of the Court’s

Notice.

          Defendant explains that after service of the letter complaint, clarification was needed to

confirm whether the defense of this matter would be handled in-house, by the West Virginia State

Police, Defendant’s employer, or by outside counsel. On July 1, 2019, the West Virginia State

Police requested Defendant’s counsel, Wendy Greve, Esq. and her offices to handle this case.

Counsel for Defendant asserts that little time has passed since the initial filing of this lawsuit, and

that Defendant himself was not dilatory in failing to respond to the letter complaint, as there were

delays in communication from the West Virginia State Police in-house counsel to confirm

representation of Defendant in this matter due to certain individuals being out of the office or on

military leave. Further, counsel for Defendant points out that there are meritorious defenses in this




1
 The U.S. Marshal Service served Defendant on May 23, 2019, thereby, his responsive pleading was due on or before
June 13, 2019. (ECF Nos. 6, 7)
        Case 1:19-cv-00271 Document 10 Filed 07/02/19 Page 2 of 2 PageID #: 43

case and that case law has long favored disposition of cases on their merits 2, and no prejudice will

befall Plaintiff should the Motion be granted, as default judgment has not been entered.

           Finding good cause for Defendant’s Motion, it is hereby GRANTED. (ECF No. 9)

Defendant shall file his answer or responsive pleading no later than twenty (20) days from the

date of this Order.

           The Clerk is directed to transmit this Order to pro se parties and counsel of record.

           ENTER: July 2, 2019.




2
    See United States v. Moradi, 673 F.2d 725, 727 (4th Cir. 1982).
